TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2015



                                       NO. 03-15-00072-CR


                            Clemente Alejandro Davila, Appellant

                                                 v.

                                    The State of Texas, Appellee




   APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment

adjudicating guilt. However, there was error in the judgment adjudicating guilt that requires

correction.   Therefore, the Court modifies the trial court’s judgment adjudicating guilt as

follows: to reflect that the “Offense for which Defendant Convicted” is “Aggravated Sexual

Assault of a Child,” the “Statute for Offense” is “22.021(a)(1)(B)(i), (2)(B) Penal Code,”

appellant’s “Plea to Motion to Adjudicate” was “Not True,” and appellant’s surname is “Davila.”

The judgment, as modified, is affirmed. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.